     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELIA M. HAYES,                                  No. 1:20-cv-01233-NONE-EPG
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                       RECOMMENDING THAT DEFENDANTS’
13           v.                                        MOTION TO DISMISS BE GRANTED
14    COSTCO WHOLESALE                                 (ECF NO. 20)
      CORPORATION, et al.,
15                                                     FOURTEEN-DAY DEADLINE
                         Defendants.
16

17          Plaintiff Delia M. Hayes (“Plaintiff”), proceeding pro se, filed a complaint at the Superior

18   Court of California, County of Fresno, on June 23, 2020, commencing this action. (ECF No. 1-1).

19   On September 1, 2020, Defendants Costco Wholesale Corp. (“Costco”), Paul Cano (“Cano”), and

20   Jim Harris, Jr. (“Harris,” and together, “Defendants”) removed the action to this Court, asserting

21   federal question jurisdiction. (ECF No. 1). This case is proceeding on Plaintiff’s first amended

22   complaint, filed on December 8, 2020. (ECF No. 19). Before the Court is Defendants’ motion to

23   dismiss, filed on December 9, 2020, (ECF No. 19), which District Judge Drozd referred to the

24   undersigned on January 6, 2021, (ECF No. 24).

25          Having reviewed the first amended complaint, the motion to dismiss, Plaintiff’s

26   opposition filed on December 22, 2020 (ECF No. 21) and Defendants’ reply, filed on December

27   31, 2020 (ECF No. 22), the Court recommends granting Defendants’ motion to dismiss.

28   ///
                                                       1
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 2 of 9


 1   I.      SUMMARY OF FIRST AMENDED COMPLAINT

 2           The first amended complaint alleges as follows:

 3           Plaintiff is legally blind in her left eye. She has poor depth perception, severe myopia,

 4   diabetic macular degeneration and congenital amblyopia in her left eye. As such, Plaintiff’s

 5   bodily movements are “perceptively off[.]”

 6           Plaintiff, then a Costco member, was shopping at a Costco in Fresno, California on April

 7   9, 2018 with her daughter. She inadvertently ran into another Costco shopper, whom she defines

 8   as “Male predator 1 (MP1).” She explained that she is blind and did not see the male shopper.

 9   Yet another shopper, whom Plaintiff defines as “Female Predator 1 (FP1),” was apparently

10   unsatisfied and argued with Plaintiff. The female shopper yelled profanity at Plaintiff when very

11   close to her. Plaintiff asked a Costco employee to call the manager for assistance. That employee

12   did not call the manager. One or two other Costco employees approached the other two shoppers

13   and asked what happened.

14           Plaintiff “believed she was in [im]minent danger and did nothing more than to protect

15   herself.”

16           Plaintiff was unable to identify any witnesses to the interaction due to her vision

17   impairments. She did hear a Costco employee take a statement from a witness, who gave

18   inaccurate information. Plaintiff told that witness that making a false claim in a police report can

19   result in a felony conviction. The witness recanted the inaccuracies in his statement.

20           Plaintiff attempted to walk away from the scene. However, she was stunned and suffered
21   from overloaded sensory stimulation, affecting her vision and equilibrium. She sought assistance

22   from the manager, Harris. Plaintiff asked Harris to let her stay in the office until the police

23   arrived. Harris said no and “failed to offer any action resembling a reasonable accommodation or

24   duty of care and insisted that the Plaintiff wait outside the office.” A different Costco employee

25   insisted that Plaintiff be permitted to stay in Harris’s office.

26           Plaintiff asked Harris for permission to view the warehouse security video. Harris did not
27   permit Plaintiff to do so and said she “would never get her [sic] hands on that video.”

28   ///

                                                          2
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 3 of 9


 1          Costco management and employees did not appear to follow a business process to

 2   investigate or assist with the incident and had little or no supervision.

 3          Fresno Police Department officers arrived. Plaintiff asked to go to her car to get her blood

 4   sugar monitor and white cane. She was informed she was being detained. Plaintiff could not

 5   identify whether she was being affected by a hypoglycemic or hyperglycemic incident because

 6   she was not able to access her medical equipment. “Plaintiff had to stop her pump from operating

 7   without medical evaluation of her blood sugar via the appropriate medical devices.”

 8          Plaintiff was not permitted to return a 70-inch HDTV. Cano and Harris “denied the

 9   plaintiff from receiving benefits that she had purchased and were guaranteed by Costco,”

10   including returning the TV, a cash-back dividend check, and certain automotive maintenance.

11          Plaintiff has suffered emotional injuries due to Defendants’ conduct. Plaintiff’s

12   membership was revoked. Plaintiff was charged with criminal offenses, which were subsequently

13   dismissed.

14          The first amended complaint lists its claims for relief under the Fourteenth Amendment,

15   Title III of the Americans with Disabilities Act (“ADA”), and the Unruh Civil Rights Act.

16          Plaintiff also filed a memorandum in support of the first amended complaint. (ECF No.

17   19-1). It discusses the ADA and the Unruh Act.

18   II.    SUMMARY OF ARGUMENTS

19          Defendants filed a motion to dismiss on December 9, 2020, arguing that the first amended

20   complaint should be dismissed on two bases. (ECF No. 20). First, the Fourteenth Amendment
21   claim should be dismissed because no Defendants are state actors. (ECF No. 20-1 at 10-11).

22   Second, Plaintiff’s ADA and Unruh Act claims fail because Plaintiff has not adequately alleged in

23   what manner Defendants discriminated against her. (Id. at 11-15).

24          Plaintiff filed an opposition on December 22, 2020. (ECF No. 21). She argues that Costco

25   failed to make reasonable accommodations, to remove architectural barriers, and to provide

26   auxiliary aids and services. She further argues that Harris and Cano misled the Fresno Police
27   Department by omitting information about Plaintiff’s disabilities.

28   ///

                                                         3
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 4 of 9


 1          Defendants filed a reply on December 31, 2020. (ECF No. 22). It argues that Plaintiff

 2   concedes that she has no section 1983 claim and provides a chart with types of Title III claims

 3   and types of allegations necessary to support them.

 4   III.   LEGAL STANDARDS

 5          In considering a motion to dismiss, the Court must accept all allegations of material fact in

 6   the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007); Hosp. Bldg. Co. v. Rex

 7   Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts in the

 8   light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on

 9   other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni, 31 F.3d 813,

10   816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved in the plaintiff's

11   favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). In addition, pro se pleadings “must

12   be held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler,

13   627 F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally

14   construed after Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

15          A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the

16   complaint. See Iqbal, 556 U.S. at 679. “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a

17   short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

18   ‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’” Bell

19   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley v.

20   Gibson, 355 U.S. 41, 47 (1957)). “The issue is not whether a plaintiff will ultimately prevail but
21   whether the claimant is entitled to offer evidence to support the claims.” Scheuer, 416 U.S. at

22   236 (1974).

23          The first step in testing the sufficiency of the complaint is to identify any conclusory

24   allegations. Iqbal, 556 U.S. at 679. “Threadbare recitals of the elements of a cause of action,

25   supported by mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S.

26   at 555). “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief requires
27   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

28   will not do.” Twombly, 550 U.S. at 555 (citations and quotation marks omitted).

                                                         4
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 5 of 9


 1          After assuming the veracity of all well-pleaded factual allegations, the second step is for

 2   the court to determine whether the complaint pleads “a claim to relief that is plausible on its

 3   face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556) (rejecting the traditional 12(b)(6)

 4   standard set forth in Conley, 355 U.S. at 45-46). A claim is facially plausible when the plaintiff

 5   “pleads factual content that allows the court to draw the reasonable inference that the defendant is

 6   liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556). The standard

 7   for plausibility is not akin to a “probability requirement,” but it requires “more than a sheer

 8   possibility that a defendant has acted unlawfully.” Id.

 9   IV.    ANALYSIS

10          A.      Claim Under 42 U.S.C. § 1983 for Fourteenth Amendment Violation

11          Defendants argue that they are not state actors and thus cannot be held liable under 42

12   U.S.C. § 1983 for violating Plaintiff’s Fourteenth Amendment rights. Although Plaintiff’s

13   opposition mentions this argument, it does not provide any argument against it.

14          The Court finds Plaintiff has conceded this argument. See Columbia Sussex Mgmt., LLC v.

15   City of Santa Monica, No. 2:19-CV-09991, --- F. Supp. 3d ----, 2020 WL 5358505, at *9 (C.D.

16   Cal. Aug. 28, 2020) (“Failure to oppose constitutes a waiver or abandonment of the issue.”);

17   Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 802 F. Supp. 2d 1125, 1132 (C.D. Cal.

18   2011) (“[I]n most circumstances, failure to respond in an opposition brief to an argument put

19   forward in an opening brief constitutes waiver or abandonment in regard to the uncontested

20   issue.” (quoting Sportscare of America, P.C. v. Multiplan, Inc., No. 2:10–4414, 2011 WL
21   589955, at *1 (D.N.J. Feb. 10, 2011)).

22          Nevertheless, addressing the issue on the merits, Defendants are correct that Plaintiff fails

23   to state a claim under section 1983. “To state a claim under § 1983, [Plaintiff] must allege a

24   violation of [her] constitutional rights and show that the defendant's actions were taken under

25   color of state law.” Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 921 (9th Cir.

26   2011) (cleaned up). “Section 1983 excludes from its reach merely private conduct, no matter how
27   discriminatory or wrong.” Heineke v. Santa Clara Univ., 965 F.3d 1009, 1012 (9th Cir. 2020)

28   (internal quotation marks and citation omitted); accord Hoskins v. F.C.C., 12 F. App'x 540, 541

                                                        5
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 6 of 9


 1   (9th Cir. 2001) (“The district court properly dismissed Hoskins' section 1983 claims against the

 2   remaining defendants because private parties are not generally acting under color of state law”).

 3          Plaintiff has not made any allegations that relate to Defendants being state actors or that

 4   otherwise indicate their actions were taken under color of state law. Although private individuals

 5   and entities can be state actors for section 1983 purposes in some occasions, see Rawson v.

 6   Recovery Innovations, Inc., 975 F.3d 742, 747-48 (9th Cir. 2020) (discussing different tests for

 7   finding state action), none of the exceptions apply here.

 8          Therefore, the Court finds that Plaintiff fails to state a claim under Section 1983.

 9          B.      Americans with Disabilities Act Claim

10          Plaintiff’s second listed claim was under Title III of the ADA. Under the claim for relief

11   heading, after realleging her previous allegations, Plaintiff’s first amended complaint states:

12          44. Defendants prevented Plaintiff from Title III authorities prohibiting
13          discrimination on the basis of disability in the activities of places of public
            accommodations. Such places of public accommodation must keep products,
14          services and areas accessible for the qualified persons protected by Title III
            definitions.
15
            45. Defendants. conduct constituted discrimination on the basis of Plaintiffs real
16
            or perceived disability in violation of 42 U.S. Code § 12182 Prohibition of
17          discrimination by public accommodations.
     (ECF No. 19 at 10) (as in original).
18
            In their motion to dismiss, Defendants argue that there are specific ways Title III of the
19
     ADA can be violated but that the first amended complaint does not provide them with notice of
20
     how they are alleged to have violated it. (ECF No. 20-1 at 11-14). Thus, according to Defendants,
21
     Plaintiff failed to provide them with “fair notice of the claims against them as required by
22
     Twombly, 550 U.S. at 555.” (ECF No. 20-1 at 13).
23
            In her opposition, Plaintiff argues generally that her complaint relates to a failure to
24
     remove barriers, a failure to make reasonable accommodations, and a failure to provide auxiliary
25
     aids and services. (ECF No. 21 at 6-7) (“[O]n April 9, 2018, (1) Costco Wholesale Corporation
26
     and its business and private actors failed to make reasonable accommodations under 42 U.S.C. §
27
     12182(b)(2)(A)(ii); (2) Costco Wholesale Corporation’s failure to remove barriers under 42
28

                                                        6
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 7 of 9


 1   U.S.C. § 12182(b)(2)(A)(iv); and (3) Costco Wholesale Corporation’s failure to provide auxiliary

 2   aids and services under 42 U.S.C. § 12182(b)(2)(A)(iv)”).

 3           In their reply, Defendants provide a chart that identifies four types of claims that may be

 4   brought under Title III and the types of necessary facts they argue that Plaintiff failed to allege.

 5   (ECF No. 22 at 4).

 6           The complaint itself does not clearly establish what aspects of Title III Plaintiff believes

 7   were violated. Paragraphs 44 and 45 of the complaint, quoted above, contain such broad language

 8   that they do not itself provide Defendants with notice of the alleged violations. The Court turns,

 9   then, to the grounds listed in Plaintiff’s brief opposing the motion to dismiss: barriers, reasonable

10   accommodations, and auxiliary aids and services.

11           To the extent Plaintiff’s claims concern physical barriers, Defendants argue that Plaintiff

12   has not provided them with notice of what barriers were noncompliant with the ADA and cite to

13   Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011). (ECF No. 22 at 7). In Oliver, the

14   Ninth Circuit held that “for purposes of Rule 8, a plaintiff must identify the barriers that constitute

15   the grounds for a claim of discrimination under the ADA in the complaint itself; a defendant is

16   not deemed to have fair notice of barriers identified elsewhere.” Id. at 909.

17           Plaintiff has not done so. Plaintiff attaches to her complaint a letter to Costco that

18   complains about crowds in various aisles near the refrigerators. However, there are no allegations

19   about this in the First Amended Complaint, or any allegations that Plaintiff encountered these

20   barriers herself. The Court does not understand the connection between this allegation and the
21   incident described in the First Amended Complaint

22           To the extent Plaintiff complains about a failure to make reasonable accommodations,1 it

23   is not clear what reasonable accommodations were necessary. Plaintiff states that Harris did not

24   permit her to sit in an office or “offer any action resembling a reasonable accommodation,” (ECF

25   No. 19 at 6), but that conclusory allegation does not satisfactorily allege disability discrimination.

26           Finally, to the extent Plaintiff complains about auxiliary aids and services, the first
27   1
       “Although Title III of the ADA uses the term ‘reasonable modification’ rather than ‘reasonable accommodation,’
     these terms do not differ in the standards they create.” Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1083 (9th
28   Cir. 2004) (cleaned up).


                                                                7
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 8 of 9


 1   amended complaint suffers from similar defects: it is not clear what auxiliary aids and services

 2   she believes she was entitled to, nor is it clear how Defendants’ failure to provide those aids and

 3   services constituted discrimination.

 4           In sum, the first amended complaint does not provide Defendants with sufficient notice of

 5   their alleged violations of the ADA. Therefore, the claim should be dismissed.

 6           C.      Unruh Act

 7           Defendants argue that Plaintiff’s Unruh Act claim should be dismissed because it relies

 8   upon some unspecified ADA violation. (ECF No. 20-1 at 14). Plaintiff appears to agree that her

 9   Unruh Act claim is derivative of her ADA claim, as she responded that ADA violations are also

10   Unruh Act violations. (ECF No. 21 at 6). Because Plaintiff’s ADA claim should be dismissed, so

11   too should her derivative Unruh Act claim. See Montoya v. City of San Diego, 434 F. Supp. 3d

12   830, 853 (S.D. Cal. 2020) (“As explained above, Plaintiffs have failed to state a Title III claim

13   against the Dockless Vehicle Defendants. Thus, to the extent Plaintiffs' Unruh Act claim against

14   these defendants is premised on a violation of the ADA, it fails for the same reason that Plaintiffs'

15   Title III claim fails.”).

16   V.      LEAVE TO AMEND

17           Neither party makes any specific request or recommendation concerning leave to amend.

18           The Court notes that Plaintiff has already filed an amended complaint. Moreover, Plaintiff

19   appears to have no basis to allege any Defendants were state actors, even after Defendants

20   provided the relevant legal standards in their initial motion to dismiss. Thus, the Court
21   recommends denying leave to amend with respect to any Section 1983 claims.

22           Although the Court would be within its discretion to deny leave to amend Plaintiff’s

23   Americans with Disabilities Act and Unruh Act claims, the Court recommends granting leave to

24   amend with respect to those claims only. As discussed above, Plaintiff’s complaint makes vague

25   allegations regarding barriers and reasonable accommodations, but does not describe what they

26   are or how they relate to the allegations in her complaint. It is not clear that Plaintiff can cure
27   these issues in an amended complaint, but given that Plaintiff is pro se, the Court recommends

28   granting Plaintiff one more opportunity to amend her complaint as to the ADA and Unruh Act

                                                         8
     Case 1:20-cv-01233-NONE-EPG Document 25 Filed 01/12/21 Page 9 of 9


 1   claims, with the benefit of the standards provided herein, if she so chooses.

 2   VI.      CONCLUSION AND RECOMMENDATIONS

 3            For the foregoing reasons, it is HEREBY RECOMMENDED that:

 4            1) Defendants’ motion to dismiss (ECF No. 20) be GRANTED; and

 5            2) Plaintiff’s first amended complaint be dismissed, with leave to amend only with

 6                  respect to Plaintiff’s claims under the Americans with Disabilities Act and the Unruh

 7                  Act.2

 8            These findings and recommendations will be submitted to the United States district judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

10   (14) days after being served with these findings and recommendations, the parties may file

11   written objections with the Court. The document should be captioned “Objections to Magistrate

12   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

13   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

14   F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17         Dated:     January 11, 2021                                  /s/
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27
     2
      The Court recommends that Plaintiff be given 30 days from the date of the ruling by the District Judge on
28   Defendant’s motion to dismiss to amend her complaint if she so chooses.


                                                               9
